GLADNEY, Judge.
The principal demand of the plaintiff in this case is for the collection of three promissory notes, the principal balances on which total Two Thousand Six Hundred Thirty-Five and 35/100 ($2,635.35) Dollars, with interest and twenty-five per cent additional as attorney’s fees.
Under Article VII, paragraph 10 of the Constitution of 1921, LSA, appellate jurisdiction of the case is vested in the Supreme Court of Louisiana. Madison v. Prudential Insurance Co. of America, 1938, 190 La. 103, 181 So. 871; Thompson v. Jones, 1942, 200 La. 437, 8 So.2d 286; Perrault v. Proffer, La.App. 1947, 33 So.2d 579; Bayou Rapides Lumber Co. v. Davies, La.App. 1951, 53 So.2d 167.
It is, therefore, ordered that this appeal be transferred to the Honorable, the Supreme Court of Louisiana. Plaintiff-appellant is hereby granted a period of sixty days from and after the date this decree becomes final within which to effect the transfer and to perfect its appeal in said court, failing which action within the time fixed, this appeal is to stand dismissed.
Costs of this appeal are assessed against plaintiff-appellant. All other costs are to await the final outcome of this suit.